Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soltes (4,120,394).  Soltes discloses a jewelry case (10) comprising a box (11) containing a plurality of display surfaces and indentations (23, 24, 25), and a lid (12) containing a plurality of compression bars (32, 33, 34).
As to claims 2-4, Soltes further discloses any numbers of hinges (13) securably attaching the box to the lid, the lid is transparent (column 2, lines 15-18 & claim 3), and a locking mechanism (35, 36) for securing the lid to the box.

Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greiner (2011/0121697).  Greiner discloses an organizer/jewelry case (10; Fig.s 2-3 & 9-10) comprising a box (11) containing a plurality of display surfaces and indentations (21, 24, 25, 210, 240, 250), and a lid (110) containing a plurality of compression bars (22, 23).
As to claims 2 and 4, Greiner further discloses any numbers of hinges (Fig. 1) securably attaching the box to the lid, and a locking mechanism (858; [0048]) for securing the lid to the box.

Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nicholson (2015/0113846).  Nicholson discloses a jewelry case (21) comprising a box (23) containing a plurality of display surfaces and indentations (35-37, 41-45; Fig. 5), and a lid (22) containing a plurality of compression bars (29, 32).
As to claims 2 and 4, Nicholson further discloses any numbers of hinges (27) securably attaching the box to the lid, and a locking mechanism (26) for securing the lid to the box.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiner or Nicholson in view of Soltes.  To the extent that Greiner or Nicholson fails to show the lid is transparent, Soltes discloses the jewelry case (10) as above with the lid is transparent (column 2, lines 15-18 & claim 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Soltes to modify the jewelry case of Greiner or Nicholson so the lid is constructed from a transparent material to provide visual access to the contents disposed within the case.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/Primary Examiner, Art Unit 3736